                  Case
AO 199A (Rev. 12/11- EDCA1:17-cr-00301-DAD-BAM                      Document
                         [Fresno]) Order Setting Conditions of Release         37 Filed 06/19/20 PagePage
                                                                                                       1 1ofof 3   3   Pages



                                  UNITED STATES DISTRICT COURT
                                                                for the
                                            Eastern District of California

UNITED STATES OF AMERICA,
                                                                 )
                           v.                                    )
                                                                 )              Case No.       1:17-cr-00301-DAD-BAM
BRYAN CONNOR HERRELL,                                            )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:        U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                       Place

      before District Judge Dale A. Drozd in Courtroom 5

      on                                                   August 17 at 10:00 AM
                                                                     Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.



*** RELEASE IS DELAYED UNTIL 9AM MONDAY 6/22/2020.
DEFENDANT TO BE RELEASED TO EITHER WAYNE HERRELL
OR JANICE HERRELL ***
Case 1:17-cr-00301-DAD-BAM Document 37 Filed 06/19/20 Page 2 of 3
    Case 1:17-cr-00301-DAD-BAM Document 37 Filed 06/19/20 Page 3 of 3




+VOF 
